Citation Nr: 1111426	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the Veteran's service-connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee disability.

3.  Entitlement to service connection for a cardiovascular disorder (other than as secondary to a service-connected psychiatric disability).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of motion, for the period from June 10, 1999 to April 17, 2003.

7.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the left knee with limitation of motion, for the period since April 18, 2003.

8.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1968.
      
The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas.  A travel board hearing was held before one of the undersigned Veterans Law Judges in November 2004.  The Board decided several issues in a decision of March 2005, and remanded other issues.  A videoconference hearing was held before another one of the undersigned Veterans Law Judges in March 2006.  In April 2006, the Board decided two issues, and remanded the remaining issues which are listed on the cover page of this decision. 

In August 2009 the case was returned to the Board, and the Board remanded the claims for additional development.  It appears that at the time of the last remand, documents may have been missing from the claims file.  Specifically, the issues of entitlement to service connection for a left hip disorder, and entitlement to service connection for a right knee disorder, both claimed as secondary to the Veteran's service-connected left knee disability, were ripe for appeal.  Accordingly, these issues are now included above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


REMAND

Unfortunately, an additional remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted above, the Board remanded this case most recently in August 2009.  In that remand, the Board instructed the RO to do three things: (1) attempt to obtain private treatment records from Dardanelle Hospital and St. Mary's Hospital; (2) determine whether an examination and/or medical opinion is necessary to make a decision on any of the claims on appeal upon obtaining the additional treatment records; and (3) readjudicate the appellant's claims, to include consideration of all evidence the RO has not considered previously.  See the Board's August 2009 remand, pages 3-4.

Although the RO obtained the private treatment records requested, the RO crucially did not readjudicate the appellant's claims following such development, per the Board's August 2009 instructions.  A supplemental statement of the case (SSOC), was not issued on the original six issues remanded by the Board in August 2009.  An SSOC was similarly not issued on the claim for service connection for a right knee disorder.  An SSOC was issued on the claim for service connection for a left hip disorder, but upon review of this SSOC, the Board notes that somehow, the RO did not consider any of the newly obtained private treatment records from Dardanelle Hospital and St. Mary's Hospital.  Indeed, upon review of the file for preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board, the appellant's representative noted that SSOCs had not been properly issued in this matter and requested that the file be returned to the RO to ensure completeness of development.  See August 2010 Post-Remand Brief.  

In short, aside from the incomplete SSOC issued on the left hip claim, no SSOC dated subsequent to the August 2009 Board decision is of record, and there is no indication that the RO has granted the appellant's claims.  Accordingly, the case must be remanded again so that readjudication, with consideration of all evidence of record, may be accomplished and a determination may be made as to a need for any additional medical opinions.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, the Veteran's representative must be allowed the opportunity to properly respond to the post-remand development of this matter.  38 C.F.R. § 20.600 (2010); VA Adjudication Procedure Manual M21- 1MR, Part I, Chapter 5, Section F (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Review all evidence received since the last SSOCs, to include the additional private treatment records from Dardanelle Hospital and St. Mary's Hospital, and determine whether an examination and/or a medical opinion is necessary to make a decision on any of the claims on appeal.  Accomplish any such development required.

2.  Readjudicate the claims. The RO should review all evidence submitted since the last prior adjudication.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




____________________________                       ____________________________ 
         RONALD W. SCHOLZ	                                   MARK W. GREENSTREEET           
            Veterans Law Judge	                                              Veterans Law Judge
       Board of Veterans' Appeals  		        Board of Veterans' Appeals




____________________________
MARJORIE A. AUER
Veterans Law Judge
    Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



